Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hytken (U.S. 2015/0041128A1), in view of Hickerson (U.S. 5535825). 
Regarding claim 1, Hytken discloses a heating installation (110, see fig. 5 and refer to abstract) for a productive zone (zone with perforations 128) of a reservoir (130), the heating installation (110) comprising:
a first thermally insulated  (insulated by later of insulation 116; refer to paragraphs 0038, 0044, 0051, 0083) tubing (112, see fig. 5: layer of insulation is connected to tubing 112) for injecting the hot heat-transfer fluid from the surface to the, reservoir (refer to para 0081); 
a second tubing (114) surrounding the first thermally insulated tubing (112) to return the hot heat-transfer fluid from the reservoir to the surface (see fig. 5 and refer to para 0082); and 
a third tubing (tubing comprising rod pump 140 and ESP 142) for extracting the hydrocarbons with the hydrocarbon extraction unit (refer to para 0031), wherein the third tubing is independent from the first thermally insulated tubing (112) and the second tubing (114; see fig. 5), wherein said first thermally insulated tubing (112), the second tubing (114) and the third tubing (tubing with ESP 142) are located within the casing and extend from the surface to the reservoir (see fig. 5).
However, Hytken fail to teach a distal end of the first thermally insulated tubing and a distal end of the second tubing is closer to a distal end of the casing than a distal end of the third tubing.  
Hickerson teaches a casing (215, fig. 4), a first tubing (221), a second tubing (221A), and a third tuning (222), wherein a distal end of the first tubing (221) and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hytken, to have a distal end of the first thermally insulated tubing and a distal end of the second tubing is closer to a distal end of the casing than a distal end of the third tubing, as taught by Hickerson, for effectively heating the hydrocarbons present in the formation below the third tubing before they can be produced to surface. 
Regarding claim 2, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 1 above; Hytken further discloses wherein the first thermally insulated tubing (112) and the second tubing (114) are linked to a hot fluid production unit comprising a storage or an expansion tank (para 0041: a reserve storage flask on the surface containing additional heat transfer fluid is included in the closed loop), a pump (para 0041: a heat transfer fluid pump is positioned on the cold side of the thermal fluid heater 111) and a heater (para 0039: heater 111 is configured to heat the fluid) to ensure a continuous circulation of the hot heat-transfer fluid in said first thermally insulated tubing and the second tubing (see fig. 5 and refer to para 0039).  
Regarding claim 3, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 1 above; Hytken further discloses wherein the distal end of the first tubing (221) is open (fig. 5 and para 0082: tubing 112 is open to connect tubing 112 to tubing 152 wherein the heated fluid from tubing 112 passes to tubing 152) and the distal end of the second tubing (114) is closed (see fig. 5).  
hydrocarbon extraction unit (para 0031, the hydrocarbons from the formation are brought to surface and transported one or more tanks on the surface) to bring the hydrocarbons produced in a screen or a drain back to the surface (refer to para 0031).  
Regarding claim 6, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 5 above; Hytken further discloses wherein the distal end of the third tubing (tubing having sucker rod 140 therein) is open and the third tubing is provided with a well- bottom pump (142; refer to para 0031).  
Regarding claim 7, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 1 above; Hytken further discloses wherein the first thermally insulated tubing (112) is constituted by a first inner pipe (see fig. 5A below) surrounded by a second concentric outer pipe (see fig. 5A below) and by an insulation (116) housed in a space between the first inner pipe and the second concentric outer pipe (see fig. 5A below).  

    PNG
    media_image1.png
    484
    762
    media_image1.png
    Greyscale

Figure 5A
Regarding claim 11, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 1 above; Hytken further discloses wherein the hot heat-transfer fluid used to heat the reservoir is an industrial thermal oil or water (para 0020: the heat transfer fluid may ne oil, water, non-corrosive fluid employing either liquid phase or vapor phase).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hytken (U.S. 2015/0041128A1), in view of Hickerson (U.S. 5535825) as applied to claim 1 above, and further in view of Metcalfe et al. (2002/0195256A1).
Regarding claim 4, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 1 above; however, the combination of Hytken and Hickerson fail to teach wherein the first tubing is thermally insulated by means of a compression-resistant insulation.  
Metcalfe et al. disclose providing a ductile material between an intermediate tubing and an outer tubing, wherein the ductile material is carried on the outer surface of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hytken, Hickerson, and Metcalfe et al. to have modified the combination of Hytken and Hickerson to have the first tubing being thermally insulated by means of a compression-resistant insulation, as taught by Metcalfe to increase the lifespan of the thermal insulation material and the overall efficiency of the system.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hytken (U.S. 2015/0041128A1), in view of Hickerson (U.S. 5535825) as applied to claim 7 above, and further in view of Marchal et al. (U.S. 2015/0338010A1). 
Regarding claims 8-9, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 7 above; however, the combination of Hytken and Hickerson fail to teach wherein the insulation is a microporous material and wherein a reduced pressure is established in the space between the first inner pipe and the second concentric outer pipe; wherein the reduced pressure between the first inner pipe and the second concentric outer pipe is between 1 and 100 mbar. 
Marchal et al. disclose an outer tubing (8), an inner tubing (7), and a thermal insulation material (10) disposed in an annular space (21) between the outer tubing and inner tubing (see fig. 1 and refer to para 0060). The inner tubing (7) is typically thermally insulated using a microporous insulation material, wherein reduced pressure in the annular space (21) increases the insulation performance of the microporous material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hytken and Hickerson to have the insulation is a microporous material and wherein a reduced pressure is established in the space between the first inner pipe and the second concentric outer pipe; wherein the reduced pressure between the first inner pipe and the second concentric outer pipe is between 1 and 100 mbar, as taught by Marchal et al., for increasing the insulation performance of the microporous material. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hytken (U.S. 2015/0041128A1), in view of Hickerson (U.S. 5535825) as applied to claim 7 above, and further in view of P.L. McLean (U.S. 2644531).
Regarding claim 10, the combination of Hytken and Hickerson teach all the features of this claim as applied to claim 7 above; however, the combination of Hytken and Hickerson fail to teach wherein the first tubing is provided with an electrical heating wire arranged against the outer wall of the inner pipe.  
P.L. McLean discloses a downhole assembly utilizing a heating unit that will effectively prevent the formation of paraffin on the inner walls of an oil supply pipe and flow lines which clog such conduits (refer to col. 1 lines 1-7). The assembly comprises an inner pipe (12) positioned within an outer casing (10), and an electrical heating wire (30) spiraled about the inner pipe (12). The wire (30) is connected to an electrical current by insulated wires (32). Insulated material (34) is mounted in a sleeve (28) and embraces wires (32) so that the section contacted by wire (30) will be effectively heated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hytken and Hickerson to have the first tubing provided with an electrical heating wire arranged against the outer wall of the inner pipe, as taught by P.L. McLean, for effectively preventing the formation of paraffin. 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Hickerson (U.S. 5535825) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        



/Y.A/10/26/2021